Exhibit 10.18

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

THIS SEVERANCE AND CHANGE IN CONTROL AGREEMENT (the “Agreement”), made this 24th
day of January 2013 (the “Effective Date”), is entered into by AVEO
Pharmaceuticals, Inc., a Delaware corporation with its principal place of
business at 75 Sidney Street, 4th Floor, Cambridge, MA 02139 (the “Company”),
and Joseph Vittiglio (the “Employee”).

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the employment and dedication of the Employee and the
Employee’s efforts to maximize the Company’s value.

NOW, THEREFORE, as an inducement for and in consideration of the Employee
employment with the Company and as consideration for the Employee’s agreement to
enter into and be bound by the provisions of Section 4 hereof, the Company
agrees that the Employee shall receive the severance benefits set forth in this
Agreement in the event the Employee’s employment with the Company is terminated
under the circumstances described below.

1. Key Definitions.

As used herein, the following terms shall have the following respective
meanings:

1.1 “Cause” means conduct involving one or more of the following: (i) the
conviction of the Employee of, or, plea of guilty or nolo contendere to, any
crime involving dishonesty or any felony; (ii) the willful misconduct by the
Employee resulting in material harm to the Company; (iii) fraud, embezzlement,
theft or dishonesty by the Employee against the Company resulting in material
harm to the Company; (iv) the repeated and continuing failure of the Employee to
follow the proper and lawful directions of the Company’s Chief Executive Officer
or the Board after a written demand is delivered to the Employee that
specifically identifies the manner in which the Chief Executive Officer or the
Board believes that the Employee has failed to follow such instructions; (v) the
Employee’s current alcohol or prescription drug abuse affecting work
performance, or current illegal use of drugs regardless of the effect on work
performance; (vi) material violation of the Company’s code of conduct by the
Employee that causes harm to the Company; or (vii) the Employee’s material
breach of any term of the Agreement, or any other applicable confidentiality
and/or non-competition agreements with the Company.

1.2 “Good Reason” means the occurrence, without the Employee’s written consent,
of any of the following events: (A) any requirement by the Company that the
Employee perform his principal duties at a location that is outside a radius of
fifty (50) miles from the Company’s Cambridge, Massachusetts location, (B) any
material diminution in the Employee’s duties, responsibilities or authority, or
(C) a material reduction in the Employee’s base salary (unless such reduction is
effected in connection with a general and proportionate reduction of
compensation for all employees of his or her level), provided, however, that
Good Reason can only occur if (i) the Employee has given the Company a written
notice of termination indicating the existence of a condition giving rise to
Good Reason and the Company has not cured the condition giving rise to Good
Reason within thirty (30) days after receipt of such notice of termination, and
(ii) such notice of termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no more than one hundred
eighty (180) days after the initial occurrence of the condition giving rise to
Good Reason.

1.3 “Disability” means (i) the Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months or (ii) the Employee
is, by reason of any medically determinable physical or mental impairment that
can be



--------------------------------------------------------------------------------

expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company; provided that in each case, the Employee’s
physical or mental impairment shall be determined by an independent qualified
physician mutually acceptable to the Company and the Employee (or his personal
representative) or, if the Company and the Employee (or such representative) are
unable to agree on an independent qualified physician, as determined by a panel
of three physicians, one designated by the Company, one designated by the
Employee (or his personal representative) and one designated by the two
physicians so designated.

2. Termination Without Cause or for Good Reason.

2.1 Other than as set forth in Section 3 below, if, at any time, the Employee’s
employment with the Company is terminated by the Company without Cause or due to
the Employee’s Disability, or by the Employee for Good Reason, then the Company
shall:

(a) continue to pay the Employee his base salary in effect on the date of
termination, to be paid in accordance with the Company’s customary payroll
practices as are established or modified from time to time, until the earlier of
(x) the date twelve (12) months following the date of termination, or (y) the
date on which the Employee commences employment or a consulting relationship
with substantially equivalent compensation;

(b) within thirty (30) days following the execution and non-revocation of the
Release (as defined below), pay the Employee’s target bonus on the date of
termination multiplied by a fraction, the numerator of which shall equal the
number of days the Employee was employed by the Company during the Company
fiscal year in which the termination occurs and the denominator of which shall
equal 365;

(c) pay to the Employee (i) on the date of termination, any base salary earned
but not paid and any vacation accrued but not used through the date of
termination, and (ii) within thirty (30) days after the date of termination, any
reimbursable business expenses incurred by the Employee through the date of
termination pursuant to any expense reimbursement policies of the Company then
in effect; and

(d) to the extent the Employee and any qualified beneficiary with respect to
such Employee elects continuation of health benefit coverage under Section 4980B
(“COBRA”) of the Internal Revenue Code of 1986, as amended (the “Code”), and
continues to be eligible for such benefits, the Company shall provide payments
to the Employee for such benefits equal to the amount contributed for active
employees with similar benefits and similar participating beneficiaries until
the earlier of (x) twelve (12) months (or as long as such eligibility for the
Employee and each qualified beneficiary continues) from the date such benefits
would otherwise end under the applicable plan terms or (y) the date the Employee
becomes eligible for group health coverage through another employer.

2.2 The payments and benefits to the Employee under this Section 2 shall (i) be
contingent upon the execution and non-revocation by the Employee of a release of
claims (the “Release”) in favor of the Company within sixty (60) days following
the date of termination (the “Release Period”), in a form that will be provided
by the Company and substantially identical to the form attached to this Plan as
Exhibit A (except for such modifications as the Company may make in its sole
discretion to reflect changes in law or the circumstances of the termination);
provided that if the Release does not become effective during the Release
Period, the payments and benefits described in Sections 2.1(a) and 2.1(d) of
this Agreement that commenced following the date of termination shall cease
following the Release Period and (ii) constitute the sole remedy of the Employee
in the event of a termination of the Employee’s employment in the circumstances
set forth in this Section 2.



--------------------------------------------------------------------------------

2.3 Notwithstanding anything herein to the contrary, all benefits under this
Section 2 shall terminate immediately if the Employee, at any time, violates any
proprietary information, assignment of inventions agreement, confidentiality,
non-competition or non-solicitation obligation to the Company, or any other
continuing obligation to the Company.

3. Termination upon a Change in Control.

If the Employee is an “Eligible Employee” as defined in the Key Employee Change
in Control Severance Plan adopted by the Company in December 2007, as amended on
November 25, 2009 (the current terms of which are attached hereto as Exhibit B)
(the “Change in Control Plan”) at the time of a Change in Control, as defined in
said Change in Control Plan, then any termination of the Employee’s employment
following such Change in Control shall be governed by the terms of the Change in
Control Plan and no benefits shall be provided under the terms of this
Agreement.

4. Non-Competition and Non-Solicitation.

4.1 Restricted Activities. While the Employee is employed by the Company and for
a period of one (1) year after the termination or cessation of such employment
for any reason, the Employee will not:

(a) directly engage in the development or commercialization of a Competitive
Product for another business or enterprise. For purposes of this provision, a
“Competitive Product” means any therapeutic or diagnostic product that competes
with any product that the Company (i) has, as of the date of cessation of the
Employee’s employment with the Company, developed to the stage of readiness for
a phase 2 clinical trial or later; or (ii) has sold at any time during the
Employee’s employment with the Company or plans to commence selling during the
one year period after the cessation of the Employee’s employment;

(b) directly or indirectly either alone or in association with others
(i) solicit, or permit any organization directly or indirectly controlled by the
Employee to solicit, any employee of the Company to leave the employ of the
Company, or (ii) solicit for employment, hire as an employee or engage as an
independent contractor, or permit any organization directly or indirectly
controlled by the Employee to solicit for employment, hire as an employee or
engage as an independent contractor, any person who was employed or engaged by
the Company at the time of the termination or cessation of the Employee’s
employment with the Company or within six months preceding such termination or
cessation; provided, that this clause (ii) shall not apply to the solicitation,
hiring or engagement of any individual whose employment with the Company has
been terminated for a period of six months or longer; or

(c) directly or indirectly make any statements that are professionally or
personally disparaging about, or adverse to, the interests of the Company
(including its officers, directors, employees and consultants) including, but
not limited to, any statements that disparage any person, product, service,
finances, financial condition, capability or any other aspect of the Company’s
business, or engage in any conduct which could reasonably be expected to harm
professionally or personally the Company’s business or reputation (including its
officers, directors, employees and consultants); provided that these obligations
in Section 4.1(c) will not prevent the Employee from engaging in ordinary
business competition with the Company after the provisions of Section 4.1(a)
have expired, providing truthful information to any regulatory agency or
providing truthful testimony in any litigation involving the Company or its
officers, directors, employees and consultants.

If the Employee violates or breaches any of the provisions of this Section 4.1,
then the provisions of this Section 4 shall be applicable to the Employee until
a period of one year has expired without any violation or breach of such
provisions.



--------------------------------------------------------------------------------

4.2 Interpretation. If any restriction set forth in Section 4.1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

4.3 Equitable Remedies. The restrictions contained in this Section 4 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Section 4 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 4 and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

5. Taxes.

5.1 The payments set forth in Sections 2 and 3 above shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Company determines are reasonably required pursuant to any
applicable law or regulation. Neither the Employee nor the Company shall have
the right to accelerate or to defer the delivery of the payments to be made
under Sections 2 and 3 of this Agreement.

5.2 Subject to this Section 5.2, payments or benefits under this Agreement shall
begin only upon the date of a “separation from service” of the Employee
(determined as set forth below) which occurs on or after the termination of the
Employee’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Employee under this Agreement:

(a) It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”).
Neither the Company nor the Employee shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A;

(b) If, as of the date of the “separation from service” of the Employee from the
Company, the Employee is not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in this Agreement;

(c) If, as of the date of the “separation from service” of the Employee from the
Company, the Employee is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:

(x) Each installment of the payments and benefits due under this Agreement that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the short-term deferral period (as defined in Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

(y) Each installment of the payments and benefits due under this Agreement that
is not described in Section 5(c)(x) and that would, absent this subsection, be
paid within the six-month period following the “separation from service” of the
Employee of the Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, the death of the
Employee), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date



--------------------------------------------------------------------------------

that is six months and one day following the Employee’s separation from service
and any subsequent installments, if any, being paid in accordance with the dates
and terms set forth herein; provided, however, that the preceding provisions of
this sentence shall not apply to any installment of payments and benefits if and
to the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Such payments
shall bear interest at an annual rate equal to the prime rate as set forth in
the Eastern edition of the Wall Street Journal on the Date of Termination, from
the Date of Termination to the date of payment. Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year of the Employee
following the taxable year of the Employee in which the separation from service
occurs.

(d) The determination of whether and when a separation from service of the
Employee from the Company has occurred shall be made and in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 5(d), “Company” shall
include all persons with whom the Company would be considered a single employer
as determined under Treasury Regulation Section 1.409A-1(h)(3).

(e) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(f) Notwithstanding anything herein to the contrary, the Company shall have no
liability to the Employee or to any other person if the payments and benefits
provided in this Agreement that are intended to be exempt from or compliant with
Section 409A are not so exempt or compliant.

6. Other Employment Termination. If the Employee’s employment terminates for any
reason other than as described in Sections 2 and 3, the Employee shall only
receive any compensation owed to such Employee as of the termination date and
any other post-termination benefits which the Employee is eligible to receive
under any plan or program of the Company.

7. Successors.

7.1 Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. All covenants and
agreements hereunder shall inure to the benefit of and be enforceable by such
successors or assigns without the necessity that this Agreement be re-signed at
the time of such assignment. As used in this Agreement, “Company” shall mean the
Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.

7.2 Successor to Employee. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Employee should die while any amount would still be payable to the Employee or
the Employee’s family hereunder if the Employee had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of the Employee’s estate.



--------------------------------------------------------------------------------

8. Notices. All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 75 Sidney
Street, 4th Floor, Cambridge, MA 02139, ATTN: Tuan Ha-Ngoc, Chief Executive
Officer and to the Employee at the Employee’s address indicated in the
introduction to this Agreement (or to such other address as either the Company
or the Employee may have furnished to the other in writing in accordance
herewith). Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the party for
whom it is intended.

9. Miscellaneous.

9.1 Employment by Subsidiary. For purposes of this Agreement, the Employee’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Employee continuing to be employed by a wholly-owned subsidiary of
the Company.

9.2 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

9.3 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles. The Employee
hereby irrevocably submits to and acknowledges and recognizes the jurisdiction
of the courts of the Commonwealth of Massachusetts, or if appropriate, a federal
court located in Massachusetts (which courts, for purposes of this Agreement,
are the only courts of competent jurisdiction), over any suit, action or other
proceeding arising out of, under or in connection with this Agreement or the
subject matter hereof.

9.4 Waiver of Right to Jury Trial. Both the Company and the Employee expressly
waive any right that any party either has or may have to a jury trial of any
dispute arising out of or in any way related to the matters covered by this
Agreement.

9.5 Waivers. No waiver by the Employee at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

9.6 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

9.7 Entire Agreement. Except to the extent provided herein, this Agreement,
together with the Invention and Non-Disclosure Agreement signed by the Employee
upon commencement of his employment in October 2007, sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein.



--------------------------------------------------------------------------------

9.8 Not an Employment Contract. The Employee acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Employee as an employee and that this Agreement does
not prevent the Employee from terminating employment at any time.

9.9 Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee, and, notwithstanding
the provisions of the Change in Control Plan, the language of such Change in
Control Plan may not be amended as it applies to the Employee except to the
extent subject to a written instrument executed by both parties.

9.10 Employee’s Acknowledgements. The Employee acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of the Employee’s own choice or
has voluntarily declined to seek such counsel; and (c) understands the terms and
consequences of this Agreement.

9.11 Representations Regarding Prior Work. You represent that you have no
agreement or other legal obligation with any prior employer or any other person
or entity that restricts your ability to engage in employment discussion with,
employment with or to perform function for, the Company. You represent that you
have been advised by the Company that at no time should you divulge to or use
for the benefit of the Company, any trade secret or proprietary information of
any previous employer. You acknowledge that you have not divulged or used any
such information for the benefit of the Company. You acknowledge that the
Company is basing important business decision on these representations, affirm
that all of the statements included herein are true and that any breach of this
Section 9.11 would be considered an material breach of this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

AVEO Pharmaceuticals, Inc.       EMPLOYEE By:  

/s/ Tuan Ha-Ngoc

   

/s/ Joseph Vittiglio

Title:  

President & CEO

   



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Reference is hereby made to that certain Severance and Change in Control
Agreement by and between AVEO Pharmaceuticals, Inc. (the “Company”) and the
undersigned dated [            ], (the “Agreement”).

In order to receive the benefits as set forth in the Agreement, I acknowledge
that I must enter into this Release and have it become binding upon me.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, predecessor, successors,
assigns and affiliates as well as its and their representatives, agents,
insurers and reinsurers, and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), past, present and
future (hereafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which I ever had
or now have against the Released Parties, including, but not limited to, those
claims arising out of my employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq. (“ADEA”), the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149, §
105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of my employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission or a state
Fair Employment Practices Agency (except that I acknowledge that I may not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding); provided, further, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
from any third party action brought against me based on my employment with the
Company, pursuant to any applicable agreement or applicable law or to reduce or
eliminate any coverage I may have under the Company’s director and officer
liability policy, if any.



--------------------------------------------------------------------------------

I understand and agree that, as a condition for payment to me of the sums set
forth in the Agreement, I shall not make any false, disparaging or derogatory
statements to any media outlet, industry group, financial institution or current
or former employee, consultant, client or customer of the Company regarding the
Company or any of its directors, officers, employees, agents or representatives
or about the Company’s business affairs and financial condition; provided,
however, that nothing herein shall prevent me from making truthful disclosures
to any governmental entity or in any litigation or arbitration.

In addition, I confirm that I have returned to the Company all keys, files,
records (and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless handheld devices, cellular phones,
pagers, etc.), Company identification, Company vehicles and any other
Company-owned property in my possession or control and have left intact all
electronic Company documents, including but not limited to, those that I
developed or helped develop during my employment. I further confirm that I have
cancelled all accounts for my benefit, if any, in the Company’s name, including
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have been given more than
twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
my execution of this Release to revoke the Release by notifying the Company; and
(E) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after this Release is executed
by me, provided I have not timely revoked.

 

Signature:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

AVEO PHARMACEUTICALS, INC.

KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE BENEFITS PLAN

SECTION 1. INTRODUCTION

The Key Employee Change in Control Severance Benefits Plan (the “Plan”) is
designed to provide separation pay and benefits to certain eligible employees of
AVEO Pharmaceuticals, Inc. (“the “Company”) whose employment is involuntarily
terminated without cause or voluntarily terminated for good reason as set forth
in this Plan.

SECTION 2. DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings set forth
below:

(a) “BASE SALARY” means the annual base salary for an Eligible Employee as in
effect on the Change in Control Date, or as increased thereafter.

(b) “BOARD” means the Board of Directors of the Company.

(c) “CAUSE” means conduct involving one or more of the following: (i) the
conviction of the Eligible Employee of, or, plea of guilty or nolo contendere
to, any crime involving dishonesty or any felony; (ii) the willful misconduct by
the Eligible Employee resulting in material harm to the Company; (iii) fraud,
embezzlement, theft or dishonesty by the Eligible Employee against the Company
resulting in material harm to the Company; (iv) the repeated and continuing
failure of the Eligible Employee to follow the proper and lawful directions of
the Company’s Chief Executive Officer or the Board after a written demand is
delivered to the Eligible Employee that specifically identifies the manner in
which the Chief Executive Officer or the Board believes that the Employee has
failed to follow such instructions; (v) the Eligible Employee’s current alcohol
or prescription drug abuse affecting work performance, or current illegal use of
drugs regardless of the effect on work performance; (vi) material violation of
the Company’s code of conduct by the Eligible Employee that causes harm to the
Company; or (vii) the Eligible Employee’s material breach of any term of the
Plan or any applicable written proprietary information,
confidentiality, non-competition and/or non-solicitation agreements with the
Company.

(d) “CHANGE IN CONTROL” means the occurrence of any of the events set forth in
subsections (A) or (B) below, provided that such event(s) constitute (i) a
change in the ownership of the Company (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), (ii) a change in effective control of the Company
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)), or (iii) a
change in the ownership of a substantial portion of the assets of the Company
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)):

(A) when a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, a amended) acquires beneficial
ownership of the Company’s capital stock equal to 50% or more of either: (X) the
then-outstanding shares of the Company’s common stock (the “Outstanding Company
Common Stock”) or (Y) the combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) provided, however, that
for purposes of this subsection (A), the following acquisitions of securities
shall not constitute a Change in Control: (1) any acquisition of securities
directly from the Company (excluding an acquisition of securities pursuant to
the exercise, conversion or exchange of any security exercisable for,
convertible into or



--------------------------------------------------------------------------------

exchangeable for common stock or voting securities of the Company, unless the
Person exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company) or (2) any
acquisition of securities by the Company; or

(B) upon the consummation by the Company of a reorganization, merger,
consolidation, statutory share exchange or a sale or other disposition of all or
substantially all of the assets of the Company in one or a series of
transactions (a “Business Combination”), provided that, in each case, the
persons who were the Company’s beneficial owners of the Outstanding Company
Common Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination do not beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively; or

(C) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the effective
date of this Plan, or (ii) who was nominated or elected subsequent to such date
by at least a majority of the directors who were Continuing Directors at the
time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board.

(e) “CHANGE IN CONTROL DATE” means the first date on which a Change in Control
occurs.

(f) “DISABILITY” means (i) the Eligible Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) the
Eligible Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company; provided that in
each case, the Eligible Employee’s physical or mental impairment shall be
determined by an independent qualified physician mutually acceptable to the
Company and the Eligible Employee (or his personal representative) or, if the
Company and the Eligible Employee (or such representative) are unable to agree
on an independent qualified physician, as determined by a panel of three
physicians, one designated by the Company, one designated by the Eligible
Employee (or his personal representative) and one designated by the two
physicians so designated.

(g) “INVOLUNTARY TERMINATION WITHOUT CAUSE” means an Eligible Employee’s
dismissal or discharge by the Company (or, if applicable, by any successor
entity) for a reason other than Cause. The termination of employment will not be
deemed to be an “Involuntary Termination Without Cause” if such termination
occurs as a result of the Eligible Employee’s voluntary resignation without Good
Reason, death or Disability.



--------------------------------------------------------------------------------

(i) “MANAGEMENT TEAM” shall include any executive officer, senior vice-president
and vice-president of the Company and other employees of the Company nominated
by the Chief Executive Officer and ratified by the Compensation Committee.

(j) “QUALIFYING TERMINATION” means that an Eligible Employee’s employment
terminates due to an Involuntary Termination Without Cause or a Voluntary
Termination for Good Reason, in either case, within eighteen (18) months
following a Change in Control Date.

(k) “SECTION 16 OFFICER” means an executive officer of the Company, other than
the Chief Executive Officer, Chief Financial Officer, Chief Business Officer and
Chief Medical Officer, who is considered to an “officer” of the Company within
the meaning of Rule 16a-1(f) under the Securities Exchange Act of 1934, as
amended and “executive Officer” of the Company within the meaning of Rule 3b-7
under the Securities Exchange Act of 1934, as amended.

(l) “VOLUNTARY TERMINATION FOR GOOD REASON” means any action by the Company
without the Eligible Employee’s prior consent which results in he or she
voluntarily terminating his or her employment with the Company (or, if
applicable, with any successor entity) after any of the following are undertaken
by the Company (or, if applicable, by any successor entity) without such
Eligible Employee’s express consent, provided, however, that a termination for
Good Reason can only occur if (i) the Eligible Employee has given the Company a
written notice of termination indicating the existence of a condition giving
rise to Good Reason and the Company has not cured the condition giving rise to
Good Reason within thirty (30) days after receipt of such notice of termination,
and (ii) such notice of termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no more than one hundred
eighty (180) days after the initial occurrence of the condition giving rise to
Good Reason: (A) any requirement by the Company that the Eligible Employee
perform his or her principal duties outside a radius of 50 miles from the
Company’s Cambridge, Massachusetts location, (B) any material diminution in the
Eligible duties, responsibilities or authority; or (C) a material reduction in
the Eligible Employee’s base salary (unless such reduction is effected in
connection with a general and proportionate reduction of compensation for all
employees of his or her level).

SECTION 3. ELIGIBILITY AND PARTICIPATION

An individual is deemed an “Eligible Employee” and, therefore, eligible to
participate in the Plan if he or she is a member of the Company’s Management
Team at the time of such individual’s termination of employment with the
Company, and such employment terminates due to an event which constitutes a
Qualifying Termination.

SECTION 4. BENEFITS

Eligible Employees are eligible to receive the following benefits on the
following conditions:

(a) SALARY AND BONUS PAYOUT. Commencing in the first month following the month
of a Qualifying Termination and the Release set forth in Section (f) below
becoming binding on the Eligible Employee, Eligible Employee will be paid in
periodic installments consistent with the Company’s payroll procedures as then
in effect and continuing for a number of months equal to the product of the
Eligible Employee’s “Severance Multiple” (as set forth below) times twelve (12),
a total sum equal to: (i) Severance Multiple times the Eligible Employee’s Base
Salary; (ii) the Eligible Employee’s Severance Multiple times his/her target
bonus on the date of the Qualifying Termination; and (iii) the Eligible
Employee’s target bonus on the date of termination multiplied by a fraction, the
numerator of which shall equal the number of days the Eligible Employee was
employed by the Company during the Company fiscal year in which the termination
occurs and the denominator of which shall equal 365.



--------------------------------------------------------------------------------

Severance Multiple shall be based on the following:

 

Chief Executive Officer    —      1.5 Chief Financial Officer, Chief Business
Officer, Chief Medical Officer, Section 16 Officer, and any other Eligible
Employee nominated by the CEO and ratified by the Compensation Committee    —  
   1.0 Senior Vice Presidents, Vice Presidents and other Eligible Employees
nominated by CEO and ratified by Compensation Committee, other than those
considered Section 16 Officers    —      0.5

(b) HEALTH BENEFITS. Provided the Eligible Employee timely elects continued
coverage under federal COBRA law, the Company shall pay, on the Eligible
Employee’s behalf, the portion of premiums for the type of group health
insurance coverage, including coverage for his or her eligible dependents, that
the Company paid prior to his or her termination of employment for a period
following his or her Qualifying Termination based on the Eligible Employee’s
level as follows:

 

Chief Executive Officer    —      18 months Chief Financial Officer, Chief
Business Officer, Chief Medical Officer, Section 16 Officer, and any other
Eligible Employee nominated by the CEO and ratified by the Compensation
Committee    —      12 months Senior Vice Presidents, Vice Presidents and other
Eligible Employees nominated by CEO and ratified by Compensation Committee,
other than those considered Section 16 Officers    —      6 months

provided, however, that the Company will pay such premiums for the Eligible
Employee and his/her eligible dependents only for coverage for which such
individual and those dependents were enrolled immediately prior to the
Qualifying Termination. The Eligible Employee shall continue to be required to
pay that portion of the premium of such group health insurance coverage,
including coverage for his/her eligible dependents that he/she had been required
to pay as an active employee immediately prior to the Qualifying Termination of
employment (subject to change). For the balance of the period that an Eligible
Employee is eligible to receive coverage under federal COBRA law, the Eligible
Employee shall be eligible to maintain coverage for himself/herself and his/her
eligible dependents at the Eligible Employee’s own expense in accordance with
applicable law.

(c) EQUITY ACCELERATION. In addition to any other rights that Eligible Employees
may have with respect to the acceleration of the vesting of any stock options or
restricted stock awards (“Awards”) granted to such Eligible Employees pursuant
to the Company’s 2002 Stock Incentive Plan, as amended (the “2002 Stock
Incentive Plan”), or any successor plan, including without limitation those
certain change in control related acceleration rights (upon a termination
without cause) approved by the Board on December 11, 2007, and notwithstanding
any provision to the contrary contained in the 2002 Stock Incentive Plan, the
instrument evidencing any Award or any other agreement between an Eligible
Employee and the Company, each such Award shall be immediately exercisable in
full and/or free of all restrictions on repurchase, as the case may be, if the
Eligible Employee’s employment with the Company or the acquiring or succeeding
corporation is terminated as a result of a Qualifying Termination.

(d) EARNED BUT UNPAID BENEFITS. As of the Qualifying Termination date an
Eligible Employee will also be eligible to receive any earned but unpaid
benefits including salary earned but unpaid, the annual bonus for the most
recently completed financial year and payment for unused accrued vacation.



--------------------------------------------------------------------------------

(e) RELEASE. To receive benefits under this Plan, an Eligible Employee must
execute after the Qualifying Termination a release of claims in favor of the
Company within thirty (30) days following the Eligible Employee’s date of
termination, in the form attached to this Plan as Exhibit A and such release
must become effective in accordance with its terms (the “Release”).
Notwithstanding the foregoing, if the 30th day following the Eligible Employee’s
date of termination occurs in the calendar year following the Eligible
Employee’s termination, then the payments and benefits will commence no earlier
than January 1 of such subsequent calendar year.

(f) TERMINATION OF BENEFITS. Benefits under this Plan shall terminate
immediately if an Eligible Employee, at any time, violates any proprietary
information, confidentiality, non-competition or non-solicitation obligation to
the Company, or any other continuing obligation to the Company.

(g) NON-DUPLICATION OF BENEFITS. Eligible Employees are not eligible to receive
benefits under this Plan more than one time and are not eligible to receive
benefits under any other Company change in control severance plan, arrangement
or agreement.

(h) TAX WITHHOLDING. Any payments that an Eligible Employee receives under this
Plan shall be subject to all required tax withholding.

(i) DISTRIBUTIONS. The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to the Eligible Employee
under this Section 4:

(A) It is intended that each installment of the payments and benefits provided
under Section 4 shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither the Company nor the
Eligible Employee shall have the right to accelerate or defer the delivery of
any such payments or benefits except to the extent specifically permitted or
required by Section 409A;

(B) If, as of the date of the “separation from service” of the Eligible Employee
from the Company, the Eligible Employee is not a “specified employee” (each
within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Section 4; and

(C) If, as of the date of the “separation from service” of the Eligible Employee
from the Company, the Eligible Employee is a “specified employee” (each, for
purposes of this Agreement, within the meaning of Section 409A), then:

(x) Each installment of the payments and benefits due under Section 4 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Eligible Employee’s tax year in which the Eligible Employee’s separation from
service occurs and the 15th day of the third month following the end of the
Company’s tax year in which the Eligible Employee’s separation from service
occurs; and

(y) Each installment of the payments and benefits due under Section 4 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Eligible Employee of the Company shall not be paid until the
date that is six months and one day after such separation from service (or, if
earlier, the death of the Eligible Employee), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Eligible Employee’s separation



--------------------------------------------------------------------------------

from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service) or Treasury Regulation 1.409A-1(b)(9)(v) (relating to
reimbursements and certain other separation payments). Such payments shall bear
interest at an annual rate equal to the prime rate as set forth in the Eastern
edition of the Wall Street Journal on the Date of Termination, from the Date of
Termination to the date of payment. Any installments that qualify for the
exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no
later than the last day of the second taxable year of the Eligible Employee
following the taxable year of the Eligible Employee in which the separation from
service occurs.

SECTION 5. OTHER TERMINATIONS

An otherwise Eligible Employee shall NOT be eligible to receive benefits under
this Plan if (i) the Eligible Employee’s employment terminates due to death,
Disability or any other reason other than a Qualifying Termination; or (ii) an
Eligible Employee’s employment is terminated within thirty (30) days of his or
her refusal to accept an offer of comparable employment by any successor to the
Company (provided that “comparable employment” shall mean employment at a
business office the location of which is not violative of Section 2(g)(i), with
duties and responsibilities not violative of Section 2(g)(ii) and with a
reduction in such Eligible Employee’s base salary not violative of 2(g)(iii)).

SECTION 6. CLAIMS PROCEDURE

Ordinarily, severance benefits will be paid to an Eligible Employee without to
having to file a claim or take any action other than signing the Release as
provided in Section 4(f) of this Plan and, where applicable, not revoking the
Release during the applicable revocation period. If an Eligible Employee
believes that he or she is entitled to severance benefits under the Plan that
are not being paid, he or she may submit a written claim for payment to the
Company. Any claim for benefits shall be in writing, addressed to the Company
and must be sufficient to notify the Company of the benefit claimed. If such
claim is denied, the Company shall within a reasonable period of time provide a
written notice of denial. The notice will include the specific reasons for
denial, the provisions of the Plan on which the denial is based, and the
procedure for a review of the denied claim. Where appropriate, it will also
include a description of any additional material or information necessary to
complete or perfect the claim and an explanation of why that material or
information is necessary. Eligible Employees may request in writing a review of
a claim denied by the Company and may review pertinent documents and submit
issues and comments in writing to the Company. The Company shall provide a
written decision upon such request for review of a denied claim. The decision of
the Company upon such review shall be final.

SECTION 7. MISCELLANEOUS

The Company reserves the right to amend or terminate this Plan at any time;
provided however, that this Plan may not be amended or terminated following the
Change in Control Date; and further provided that Section 4(c) of this Plan
shall not be amended without the Eligible Employee’s consent unless the Board
determines that the amendment, taking into account any other related action,
would not materially adversely affect the Eligible Employee. This Plan shall be
binding upon any surviving entity resulting from a Change in Control and upon
any other person who is a successor by merger, acquisition, consolidation or
otherwise to the business formerly carried on by the Company without regard to
whether or not such person actively adopts or formally continues the Plan. The
Plan shall be interpreted in accordance with the laws of the Commonwealth of
Massachusetts. The Eligible Employee hereby



--------------------------------------------------------------------------------

irrevocably submits to and acknowledges and recognizes the jurisdiction of the
courts of the Commonwealth of Massachusetts, or if appropriate, a federal court
located in Massachusetts (which courts, for purposes of the Plan, are the only
courts of competent jurisdiction), over any suit, action or other proceeding
arising out of, under or in connection with the Plan or the subject matter
hereof.



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

Certain capitalized terms used in this Release are defined in the Key Employee
Change in Control Severance Plan (the “Plan”) which I have reviewed.

In order to receive the benefits as set forth in the Plan, I acknowledge that I
must enter into this Release and have it become binding upon me.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, predecessor, successors,
assigns and affiliates as well as its and their representatives, agents,
insurers and reinsurers, and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), past, present and
future (hereafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which I ever had
or now have against the Released Parties, including, but not limited to, those
claims arising out of my employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq. (“ADEA”), the Americans With Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29
U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the Fair
Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149, §
105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of my employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission or a state
Fair Employment Practices Agency (except that I acknowledge that I may not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding); provided, further, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify me
from any third party action brought against me based on my employment with the
Company, pursuant to any applicable agreement or applicable law or to reduce or
eliminate any coverage I may have under the Company’s director and officer
liability policy, if any.

I understand and agree that, as a condition for payment to me of the Plan
benefits, I shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition; provided, however, that
nothing herein shall prevent me from making truthful disclosures to any
governmental entity or in any litigation or arbitration.



--------------------------------------------------------------------------------

I confirm that I have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in my possession or control and have left intact all electronic Company
documents, including but not limited to, those that I developed or helped
develop during my employment. I further confirm that I have cancelled all
accounts for my benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have been given more than
twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
my execution of this Release to revoke the Release by notifying the Company; and
(E) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after this Release is executed
by me, provided I have not timely revoked.

 

Signature:  

 

Date:  

 